          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

HOLLY TREADWAY
and CHRISTIAN MANNA,
Each Individually and on Behalf
of All Others Similarly Situated                       PLAINTIFFS


v.                    No. 3:19-cv-321-DPM

BILL'S SUPER FOODS, INC.
and BILLY RAY ORR                                   DEFENDANTS

                           JUDGMENT
     The complaint is dismissed with prejudice.




                               D.P. Marshall Jr.
                               United States District Judge
